DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                     CARLTON D. COMFORT, JR.,
                            Appellant,

                                     v.

                         STATE OF FLORIDA,
                              Appellee.

                               No. 4D19-3437

                           [August 20, 2020]

  Appeal from the Circuit Court for the Nineteenth Judicial Circuit,
Okeechobee County; Michael C. Heisey, Judge; L.T. Case No.
472014CF000350A.

   Carlton D. Comfort, Jr., Century, pro se.

   Ashley Moody, Attorney General, Tallahassee, and Jonathan P. Picard,
Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

   Affirmed.

LEVINE, C.J., GROSS and KLINGENSMITH, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.